Name: Commission Regulation (EEC) No 1298/93 of 28 May 1993 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/28 Official Journal of the European Communities 29 . 5 . 93 COMMISSION REGULATION (EEC) No 1298/93 of 28 May 1993 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1740/78 (8), provides that the levy thus determined, increased by the fixed component, is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 14 (4) thereof, Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States (9), extended by Regulation (EEC) No 444/92 (10) ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (\ and in particular Article 12 (4) thereof, Whereas Article 3 (4) of Council Regulation (EEC) No 3763/91 ("), as amended by Regulation (EEC) No 3714/92 (12), allows that within the limit of an annual quantity of 8 000 tonnes, the levy shall not be applied to imports into the French department of Reunion of wheat bran falling within CN code 2302 30 from the African, Caribbean and Pacific (ACP) States ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (13) no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice ^, as last amended by Regulation (EEC) No 1906/87 (6), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importa ­ tion is calculated on the basis of the quantities of basic products considered to have been used in the manufac ­ ture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ( l4), as last amended by Regulation (EEC) No 1028/93 (1S), reduces by 50 % the levy or importation into the Community of products of CN code 1108 13 00, within the limit of a fixed amount of 5 000 tonnes a year ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals Q, as last amended by Regulation (EEC) No (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7 . 1992, p. 1 . 8) OJ No L 202, 26. 7 . 1978 , p. 8 . ') OJ No L 84, 30 . 3 . 1990, p. 85. 10) OJ No L 52, 27. 2. 1992, p . 7 . ") OJ No L 356, 24. 12. 1991 , p . 1 . &lt; 2) OJ No L 378 , 23 . 12. 1992, p . 23. 1J) OJ No L 263, 19 . 9 . 1991 , p. 1 . ,4) OJ No L 370, 31 . 12. 1990, p . 121 . ") OJ No L 108, 1 . 5 . 1993, p. 1 . (3) OJ No L 166, 25. 6 . 1976, p . 1 . 0 OJ No L 73, 19. 3 . 1992, p . 7 . 0 OJ No L 281 , 1 . 11 . 1975, p . 65. (j OJ No L 182, 3 . 7. 1987, p. 49. 0 OJ No L 168 , 25 . 6 . 1974, p . 7. 29 . 5 . 93 Official Journal of the European Communities No L 132/29 thereon should be explicitly mentioned in the list of levies ; Whereas Council Regulations (EEC) No 51 8/92 ('), (EEC) No 51 9/92 (2) and (EEC) No 520/92 (3) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 585/92 (4), as amended by Regulation (EEC) No 955/92 (*), lays down detailed rules for applying the arrangements provided for in these agreements as regards cereals ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (10) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 ( ») ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture,Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries (6), as last amended by Regulation (EEC) No 3909/92 Q, lay down the terms on which the import levy is limited to 6 % ad valorem ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. Whereas Council Regulation (EEC) No 2730/75 of 29 October 1 975 on glucose and lactose (8), as amended by Regulation (EEC) No 222/88 (9), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1 702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy Article 2 This Regulation shall enter into force on 1 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1993. For the Commission Rene STEICHEN Member of the Commission ') OJ No L 56, 29. 2. 1992, p . 3 . 2) OJ No L 56, 29. 2. 1992, p . 6. 3) OJ No L 56, 29. 2. 1992, p . 9 . 4) OJ No L 62, 7. 3 . 1992, p. 40. *) OJ No L 102, 16. 4. 1992, p . 26. 6) OJ No L 43, 13 . 2. 1987, p. 9 . *) OJ No L 394, 31 . 12. 1992, p . 23. 8) OJ No L 281 , 1 . 11 . 1975, p . 20. &gt;) OJ No L 28 , 1 . 2. 1988, p. 1 . H OJ No L 387, 31 . 12. 1992, p. 1 . (") OJ No L 108 , 1 . 5. 1993, p. 106. No L 132/30 Official Journal of the European Communities 29 . 5 . 93 ANNEX to the Commission Regulation of 28 May 1993 fixing the import levies on products processed from cereals and rice (ECU/tonne)(ECU/tonne) Import levies (8) Import levies (8) CN code . , Arp Third countries (other than ACP) 0714 10 10 (l) 137,78 144,43 0714 10 91 141,41 00 141,41 0714 10 99 139,60 144,43 0714 90 11 141,4100 141,41 071490 19 139,60 0 144,43 110220 10 250,45 256,49 1102 20 90 141,92 144,94 1102 30 00 178,59 181,61 11029010 254,54 260,58 1102 90 30 206,98 213,02 1102 90 90 148,86 151,88 1103 1200 206,98 213,02 1103 13 10 250,45 256,49 1103 13 90 141,92 144,94 1103 14 00 178,59 181,61 1103 19 10 279,83 285,87 1103 1930 254,54 260,58 1103 19 90 148,86 151,88 1103 21 00 258,28 264,32 110329 10 279,83 285,87 1103 29 20 254,54 260,58 1103 29 30 206,98 213,02 1103 29 40 250,45 256,49 1103 29 50 178,59 181,61 1103 29 90 148,86 151,88 1104 11 10 144,24 147,26 1104 11 90 282,82 288,86 1104 12 10 117,29 120,31 1104 1290 229,98 236,02 1104 19 10 258,28 264,32 1104 1930 279,83 285,87 1104 1950 250,45 256,49 1104 19 91 303,26 309,30 1104 1999 262,69 268,73 1104 21 10 226,26 229,28 1104 21 30 226,26 229,28 1104 21 50 353,53 359,57 1104 21 90 144,24 147,26 1104 22 10 10 0 117&gt;29 120&gt;3 1 1 104 22 10 90 0 206,98 210,00 " 1104 22 30 206,98 210,00 1104 22 50 183,98 187,00 1104 22 90 117,29 120,31 110423 10 222,62 225,64 1104 23 30 222,62 225,64 CN code ~| ! . pp Third countries (other than ACP) 1104 23 90 141,92 144,94 110429 11 190,84 193,86 110429 15 206,76 209,78 110429 19 233,50 236,52 11042931 229,58 232,60 1104 29 35 248,74 251,76 1104 29 39 233,50 236,52 1104 29 91 146,36 149,38 1104 29 95 158,57 161,59 1104 29 99 148,86 151,88 1104 30 10 107,62 113,66 1104 30 90 104,36 110,40 110620 10 137,78 (3) 144,43 1106 20 90 220,39 0 244,57 1107 10 11 255,41 266,29 1107 10 19 190,84 201,72 1107 10 91 251,71 262,59 (2) 1107 10 99 188,08 198,96 (,0) 1107 20 00 219,19 230,07 (2) 1108 11 00 315,68 336,23 1108 1200 224,02 244,57 1108 1300 224,02 244,570 1108 14 00 112,01 244,57 1108 19 10 256,09 286,92 1108 19 90 112,01 0 244&gt;57 1109 00 00 573,96 755,30 1702 30 51 292,19 388,91 1702 30 59 224,02 290,51 1702 30 91 292,19 388,91 1702 30 99 224,02 290,51 1702 40 90 224,02 290,51 1702 90 50 224,02 290,51 1 702 90 75 306,11 402,83 1702 90 79 212,88 279,37 2106 90 55 224,02 290,51 2302 10 10 59,37 65,37 2302 10 90 127,21 133,21 2302 20 10 59,37 65,37 2302 20 90 127,21 133,21 2302 30 10 59,37 (9) 65,37 2302 30 90 127,21 0 133,21 230240 10 59,37 65,37 2302 40 90 127,21 133,21 2303 10 11 278,28 459,62 29 . 5 . 93 Official Journal of the European Communities No L 132/31 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (4) Taric code : clipped oats. (*) Taric code : CN code 11042210, other than 'clipped oats'. 0 Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1 108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (8) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (') Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion. ( I0) Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation.